Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 30, 1999, adopting the recommendation of a Hearing Officer, made after a hearing, revoking all licenses issued to the petitioners by the respondent, and denied all pending license applications by the petitioners.
Adjudged that the determination is confirmed and the petition is dismissed, with costs.
Judicial review of a determination made by an administrative body after a hearing is limited to whether or not that determination is supported by substantial evidence (see, Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618). “An administrative determination will be found to be supported by substantial evidence if there is a rational basis in the record for the findings of fact on which the agency’s decision is based” (Matter of McKie v Corcoran, 162 AD2d 535, 536; see also, Matter of Berenhaus v Ward, 70 NY2d 436, 442).
Contrary to the petitioners’ contentions, the respondent’s determination of the petitioners’ incompetency and untrustworthiness was supported by substantial evidence (see, Matter of Rosen v Levin, 259 AD2d 395; Pasternack v Muhl, 248 AD2d 246,- 247; Matter of Glick v Curiale, 223 AD2d 501; Matter of McKie v Corcoran, supra, at 536; Matter of Bowley Assocs. v State of N. Y. Ins. Dept., 98 AD2d 521, 527, affd 63 NY2d 982; Matter of Russell v Stewart, 30 AD2d 749).
*239Moreover, under the facts and circumstances of this case, the penalty of revocation is not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Pasternack v Muhl, supra; Kalastein & Assocs. v New York State Ins. Dept., 243 AD2d 408; Matter of Glick v Curiale, supra, at 502; Matter of McKie v Corcoran, supra, at 537; Matter of Russell v Stewart, supra). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.